Citation Nr: 1014010	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2003 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO) that declined to reopen a claim of service 
connection for PTSD.  In January 2006 a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  In April 2006, the 
matter was remanded for additional notice and development.  
In February 2009 the Board reopened the claim of service 
connection for PTSD, and remanded the matter for additional 
development and de novo review.  

When this matter was previously before the Board, the 
disability at issue was characterized as PTSD (only).  In 
light of the intervening decision by the U.S. Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), and because the record shows the Veteran has 
also been assigned psychiatric diagnoses other than PTSD, the 
issue has been recharacterized as stated on the preceding 
page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veteran alleges she has PTSD as a result of sexual 
assault while on active duty.  She has stated that she 
received psychiatric treatment at a private facility in the 
early 1990's.  While it has been certified that records from 
that facility were destroyed, and are no longer available, a 
March 2009 statement from K. A. P. Ph.D. confirms that the 
Veteran received counseling at that facility on three 
specific dates in September and October 1994.  Dr. K.A.P. did 
not provide further detail such as the nature of the 
counseling or the source of the specific date information.  
The specificity of the dates suggests that Dr. K.A.P. may 
possess (or have access to) records (or abstracts) of 
treatment at the facility in question.  As any such records 
would be likely to contain information pertinent to the 
matter at hand further development for such records is 
necessary. 

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence (to include releases for evidence) requested in 
connection with a claim for increase is not furnished within 
one year of the request, the claim is to be considered 
abandoned.  She is further advised that ultimately it is her 
responsibility to ensure that any private medical records 
sought are received.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization and identifying 
information from the Veteran, the RO 
should contact K. A. P. Ph.D, and ask 
her to identify the source of her 
information that she provided the 
Veteran counseling on three dates in 
September and October 1994.  If the 
source was records in her possession, 
she should be asked to submit complete 
copies of all such records in her 
possession.  If the source of the 
information was records not in her 
possession, she should be asked to 
identify the source, and the RO (with 
the Veteran's assistance) should obtain 
the records from the source identified.

2.  The RO should arrange for any 
further development suggested by the 
results of that sought above, or 
indicated in light of the Court's 
decision in Clemons.  Then the RO 
should readjudicate the claim of 
service connection for a variously 
diagnosed psychiatric disability to 
include PTSD.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

